                    Case 4:17-cv-05920-JSW Document 120-1 Filed 07/22/20 Page 1 of 74




Ciena’s Markman Presentation
4:17-cv-05920-JSW


July 23, 2020
                        Case 4:17-cv-05920-JSW Document 120-1 Filed 07/22/20 Page 2 of 74

Asserted Patents: U.S. Patent Nos. 7,620,327; 8,374,511; 8,913,898
FIBER OPTIC TELECOMMUNICATIONS CARD WITH ENERGY LEVEL MONITORING




                 ’327                                                  ’511                                       ’898




Parent                               First Continuation                                     Second Continuation

                                                                                                                         2
                                 Case 4:17-cv-05920-JSW Document 120-1 Filed 07/22/20 Page 3 of 74




THE OPTICAL SIGNALS
’327 PATENT AT CLAIMS 1, 14, 25, 36


 Oyster’s Proposed                       Ciena’s Proposed Construction
 Construction
 “the optical data signals received      “transmitting optical signals” is the
 on the fiber input from the second      antecedent basis for “the optical
 optical fiber”                          signals”

                                         Otherwise, indefinite


  Tentative Construction:
  “the optical data signals received on the fiber input
  from the second optical fiber”




                                                                                                     3
              Case 4:17-cv-05920-JSW Document 120-1 Filed 07/22/20 Page 4 of 74




THE DISPUTE IS NOT WHETHER THE OPTICAL
SIGNALS REFERS TO THE TRANSMITTED OR
RECEIVED OPTICAL SIGNALS; INSTEAD, IT IS
WHAT IS THE SOURCE OF THE CLAIMED
OPTICAL SIGNALS?




                                                                                  4
                          Case 4:17-cv-05920-JSW Document 120-1 Filed 07/22/20 Page 5 of 74

The Specification Does Not Expressly Identify The Source of “The Optical
Signals” Measured by The Energy Level Detector


                                                    ’327 Patent at 4:48-49.

                                                   The Source of The Optical Signals Measured By
                                                   The Energy Level Detector is Not Disclosed
                                                   • Three Permutations:
                                                      1. (Ciena’s Proposal) The claimed
                                                         “transmitter”
                                                      2. (Oyster’s Proposal) An undisclosed and
                                                         unclaimed transmitter
                                                      3. Unclear, thus rendering the claims
                                                         indefinite
 ’327 Patent at Fig. 1.




                                                                                                   5
                          Case 4:17-cv-05920-JSW Document 120-1 Filed 07/22/20 Page 6 of 74

The Claims Expressly State That The Energy Level Detector Measures
Energy Level of “The Optical Signals”




 ’327 Patent at Fig. 1.

                                                         ’327 Patent at 6:45-64.



                                                                                              6
             Case 4:17-cv-05920-JSW Document 120-1 Filed 07/22/20 Page 7 of 74




HOW DOES THE REMAINDER OF THE
PROSECUTION HISTORY INFORM “THE OPTICAL
SIGNALS” CONSTRUCTION?




                                                                                 7
                                      Case 4:17-cv-05920-JSW Document 120-1 Filed 07/22/20 Page 8 of 74
The Public Notice Function Requires That Patentee Be Held to What Was Expressly Claimed


                                                                                                                 Router / Switch
                                                                                                                 (not disclosed)
                                     Transceiver
                                         (not
                                      disclosed)



’327 Patent (Oyster’s Construction)                                     ’327 Patent (Ciena’s Construction)
1. A transceiver card for a telecommunications box . . .                1. A transceiver card for a telecommunications box . . .
a transmitter . . . having a laser, a modulator, and a controller       a transmitter . . . having a laser, a modulator, and a controller
receiving input data and controlling the modulator as a function of     receiving input data and controlling the modulator as a function of
the input data, the transmitter transmitting optical signals for        the input data, the transmitter transmitting optical signals for
telecommunication as a function of the input data; . . .                telecommunication as a function of the input data; . . .
a receiver optically connected to the fiber input for receiving data    a receiver optically connected to the fiber input for receiving data
from the second optical fiber; and                                      from the second optical fiber; and

an energy level detector optically connected between the receiver       an energy level detector optically connected between the receiver
and the fiber input to measure an energy level of the optical [data]    and the fiber input to measure an energy level of the optical
signals, wherein the energy level detector includes a plurality of      signals, wherein the energy level detector includes a plurality of
thresholds.                                                             thresholds.

                                                                                                                                               8
                               Case 4:17-cv-05920-JSW Document 120-1 Filed 07/22/20 Page 9 of 74

The Applicant Simultaneously Amended The Claims to Claim that the Transmitter
Transmits “Optical Signals” and the Energy Level Detector Measures “The Optical
Signals”




                         ***




Amendment Dated Feb, 17, 2009 at page 2.
                                                                                                   9
                               Case 4:17-cv-05920-JSW Document 120-1 Filed 07/22/20 Page 10 of 74

Applicant, In the Same Amendment, Specially Explained to the Examiner that the
Energy Level Detector Measures “the Transmitted Optical Signals”




 Amendment Dated Feb, 17, 2009 at page 10.




                                                                                                    10
                          Case 4:17-cv-05920-JSW Document 120-1 Filed 07/22/20 Page 11 of 74

The PTAB Expressly Found That The Source of “The Optical Signals” in the
Claims Was the Transmitter




 ’327 Patent at Fig. 1.




                                Ex. P at 14 (PTAB Decision IPR2017-02173 Paper No. 12).
                                                                                               11
                         Case 4:17-cv-05920-JSW Document 120-1 Filed 07/22/20 Page 12 of 74

The Public Notice Function Is Violated By Oyster’s Proposed
Construction That Requires The Existence of Another, Undisclosed,
Transceiver

“The public notice function of a patent and its prosecution history requires that a patentee
be held to what he declares during the prosecution of his patent.” Springs Window
Fashions LP v. Novo Indus., L.P., 323 F.3d 989, 995 (Fed.Cir.2003). We have held
patentees to statements containing errors made during prosecution where, for example,
nothing in the statement was at odds with the plain language of the claims or the
specification. See id. at 995–96; see also Hockerson–Halberstadt, Inc. v. Avia Grp. Int'l,
Inc., 222 F.3d 951, 957 (Fed.Cir.2000) (rejecting patentee's “request for a mulligan that
would erase from the prosecution history the inventor's disavowal of a particular aspect of
a claim term's meaning” despite patentee's argument that a person of ordinary skill would
have understood the statement during prosecution to be erroneous).

Teva Pharm. USA, Inc. v. Sandoz, Inc., 789 F.3d 1335, 1344 (Fed. Cir. 2015)




                                                                                               12
                             Case 4:17-cv-05920-JSW Document 120-1 Filed 07/22/20 Page 13 of 74

The PTAB Interpreted The Notice Function to Require “The Optical Signals” to
Mean the “Optical Signals Transmitted By Recited Transmitter”




       Ex. P at 13 (PTAB Decision IPR2017-02173 Paper No. 12).

                                                                                                  13
                  Case 4:17-cv-05920-JSW Document 120-1 Filed 07/22/20 Page 14 of 74

Dr. Lebby Admits That Transceivers Were Operable Under Ciena’s
Proposed Construction
                 Q Okay. In what scenarios would a transceiver card transmit optical signals out
                 on one fiber and receive those signals back on another fiber?
                 A In many optical architectures in a network system, a transceiver card will send
                 an optical signal out to what is known as a optical switch or a switch or a router.
                 And that would route the signals to the destination. In a similar way, another
                 transceiver card somewhere else could send signals via the same router or even a
                 different router and receive those signals on the initial transceiver card. So it's a
                 communications link.
                 Ex. FF 98:5-19.

                 “So, yes, there are situations in the industry where an optical signal would leave a
                 transceiver card and enter that same card.”
                 Ex. FF 98:19-99:4




                                                                                                         14
                            Case 4:17-cv-05920-JSW Document 120-1 Filed 07/22/20 Page 15 of 74

Oyster’s Diagnostic Signal Argument Is A Red Herring – The Optical Signals
Recited In The Patents Are Data Communication Signals, Not Diagnostic Signals




       Ex. P at 16 (PTAB Decision IPR2017-02173 Paper No. 12).




                                                                                                 15
             Case 4:17-cv-05920-JSW Document 120-1 Filed 07/22/20 Page 16 of 74




FOLLOWING THE CLAIM AMENDMENT THAT
ADDED THE DISPUTED LIMITATION, THE
EXAMINER REJECTED THE CLAIMS OVER U.S.
PATENT NO. 7,099,592 TO SNAWERDT. (MAY
11, 2009 REJECTION.) DOES SNAWERDT
DESCRIBE MEASURING THE ENERGY OF THE
TRANSMITTED OPTICAL SIGNAL OR THE
RECEIVED?



                                                                                  16
                             Case 4:17-cv-05920-JSW Document 120-1 Filed 07/22/20 Page 17 of 74

Snawerdt Is Very Similar to the Asserted Patents And Does Not Expressly
Disclose the Source of the Optical Signal Measured by The Energy Level
Detector




  ’592 patent at 4:49-55.




   ’592 Patent at 4:38-39.


                                                                            ’592 Patent at Fig. 1.
                                                                                                     17
                                   Case 4:17-cv-05920-JSW Document 120-1 Filed 07/22/20 Page 18 of 74

Snawerdt Simultaneously Refers to Transmitting In A Secure Mode And
Reading A Signal With A Constant Energy Level



                                                                               The Only Source of A “Secure
                                                                               Mode” Transmitter is on the
                                                                               Same Card As the Receiver
’592 patent at 2:63-67




                         ’592 Patent at Fig. 1.
                                                                       ’592 Patent at Fig. 2.                 18
             Case 4:17-cv-05920-JSW Document 120-1 Filed 07/22/20 Page 19 of 74




THE PARTIES AGREE THAT THE TERM “THE
OPTICAL SIGNALS” IN THE ’511 PATENT
REFERS TO “THE OPTICAL SIGNAL
TRANSMITTED BY THE TRANSMITTER.”
DOES OYSTER CONTEND THAT THESE
CLAIMS ARE INOPERABLE OR EXCLUDE
PREFERRED EMBODIMENTS?




                                                                                  19
                             Case 4:17-cv-05920-JSW Document 120-1 Filed 07/22/20 Page 20 of 74

The ’511 Patent Attempts To Cure The Absence of Undisclosed Additional
Hardware In The Asserted Patents By Adding a Claimed “Further
Telecommunications Box”



  ’511 Patent Embodiment                            ’511 Patent
                                                    1. A method for operating an optical fiber multiplexor comprising:

                                                    feeding input data to a controller of a transmitter of a telecommunications box, . . .


                                                    using the controller, controlling a modulator to modulate light from a laser as a function of the
                               Receiver of A        input data;
                                  Further
                               Telecom. Box         sending the modulated light as an optical signal from the transmitter over an optical fiber;


                                                    receiving the optical signals from the optical fiber at a receiver of a further
                                                    telecommunications box and converting the optical signals to electronic output data;
The “further telecommunications box” is not
                                                    passing the optical signals to a photodetector to produce an electric signal; and
disclosed in the patent specification.
                                                    filtering the electrical signal to produce an average optical power.




                                                                                                                                                        20
            Case 4:17-cv-05920-JSW Document 120-1 Filed 07/22/20 Page 21 of 74




CLAIMS 9 AND 33 OF THE ’327 PATENT
DESCRIBE THE THRESHOLDS IN THE ENERGY
LEVEL DETECTOR “BOUND[ING] AN
ACCEPTABLE ENERGY RANGE FOR THE
RECEIVED LIGHT.” CAN THESE CLAIMS BE
RECONCILED WITH CIENA’S CONSTRUCTION?




                                                                                 21
                      Case 4:17-cv-05920-JSW Document 120-1 Filed 07/22/20 Page 22 of 74

The Optical Signals Include Light Therefore “The Received Light” Has
Antecedent Basis



 • Claim 9: “The card as recited in claim 1 wherein the plurality of
   thresholds bound an acceptable energy range for the received light.”

 • The “light” is a property of the “optical signals” transmitted by the
   transmitter, particularly because Claim 1 includes a laser. When
   those same signals are received by the receiver, the receiver
   inherently receives light.




                                                                                           22
                                            Case 4:17-cv-05920-JSW Document 120-1 Filed 07/22/20 Page 23 of 74
The Received Light Claims Are Consistent With Ciena’s Construction


       ’327 Patent Embodiment




                                                                                     “the optical signals” received by the energy level
                                                                                     detector are necessarily in the form of light.
                                                                                     Thus, “the received light” has antecedent basis.
                                                                          ’327 Patent
   1. A transceiver card for a telecommunications box . . .                        Claim 9: The card as recited in claim 1 wherein the plurality of thresholds
                                                                                   bound an acceptable energy range for the received light.”
   a transmitter . . . having a laser, a modulator, and a controller receiving
   input data and controlling the modulator as a function of the input data,
   the transmitter transmitting optical signals for telecommunication as a
   function of the input data; . . .
   a receiver optically connected to the fiber input for receiving data from the
   second optical fiber; and


   an energy level detector optically connected between the receiver and
   the fiber input to measure an energy level of the optical signals, wherein
   the energy level detector includes a plurality of thresholds.

                                                                                                                                                                 23
                                 Case 4:17-cv-05920-JSW Document 120-1 Filed 07/22/20 Page 24 of 74



RECEIVER
’327 PATENT AT CLAIMS 1, 14, 25, 36
’511 PATENT AT CLAIMS 1, 9

 Oyster’s Proposed                       Ciena’s Proposed Construction
 Construction
 ’898 Patent: “receiver without a        “receiver without a demodulator”
 demodulator”
 ’327 and ’511 Patents: No
 construction necessary



  Tentative Construction:
  ’898 Patent: “receiver without a demodulator”
  ’327 and ’511 Patents: No construction necessary




                                                                                                      24
             Case 4:17-cv-05920-JSW Document 120-1 Filed 07/22/20 Page 25 of 74




ASSUMING THAT ONLY THE [MICROSOFT]
“RELEVANCE” STANDARD APPLIES, DOES
THE PATENTEE’S ACQUIESCENCE THAT THE
SPECIFICATION DOES NOT ENABLE
RECEIVERS WITH DEMODULATORS JUSTIFY
LIMITING THE SCOPE OF THE INVENTIONS?




                                                                                  25
                                 Case 4:17-cv-05920-JSW Document 120-1 Filed 07/22/20 Page 26 of 74

The Examiner Rejected the “Receiver” Limitation as Not Enabled




 Ex. J (Non-Final Office Action Dated June 26, 2013 at page 3)


                                                                                                      26
                                     Case 4:17-cv-05920-JSW Document 120-1 Filed 07/22/20 Page 27 of 74

Oyster Acquiesced to the Rejection and Amended the Claims to Comply
with the Enablement Requirement of Section 112




 Ex. K (Amendment Dated October 21, 2013 at page 2 (note substantially identical amendments to
 other claims at pages 4, 6, 7)




 Ex. K (Amendment Dated October 21, 2013 at page 8)                                                       27
                     Case 4:17-cv-05920-JSW Document 120-1 Filed 07/22/20 Page 28 of 74

Oyster’s Acquiescence Confirms Claims of the ‘327 and ‘511 Patents Will
Be Invalid Under Oyster’s Construction – This is Of Tantamount Relevance
• All asserted patents share the same specification

• Oyster’s acquiescence that the specification of the ’898 patent lacks an
  enabling disclosure under Section 112 of a “receiver having a
  demodulator” applies to the scope of the specification common to all three
  patents

•   This logically means that the scope of the ‘327 and ‘511 patent claims is
    the same as the ‘898 patent and cannot include a receiver having a
    demodulator, as this would render the claims non-enabled as a matter of
    law

•   The Federal Circuit applies Microsoft’s relevance standard to Section 112
    issues.
                                        Teva Pharms. USA, Inc. v. Sandoz, Inc., 789 F.3d 1335, 1343 (Fed. Cir. 2015)
                                                                                                                       28
                          Case 4:17-cv-05920-JSW Document 120-1 Filed 07/22/20 Page 29 of 74

Teva Applied Microsoft’s Relevance Standard to a Section 112 Issue When
Construing a Term in An Earlier Issued Patent


                             808             898       161         847             539

                         No indefiniteness                      Indefiniteness Indefiniteness
                         rejection                              rejection      rejection

                         “molecular weight” can                 “molecular    “molecular
                         mean:                                  weight”       weight”
                         1. Mw                                  means Mw      means Mp
                         2. Mn or
                         3. Mp

                         “molecular weight” is
                         indefinite



“A statement made during prosecution of related patents may be properly considered in construing a term
common to those patents, regardless of whether the statement pre- or post-dates the issuance of the
particular patent at issue.”
                                                   Teva Pharms. USA, Inc. v. Sandoz, Inc., 789 F.3d 1335, 1343 (Fed. Cir. 2015)



                                                                                                                                  29
                               Case 4:17-cv-05920-JSW Document 120-1 Filed 07/22/20 Page 30 of 74

 Oyster’s Acquiescence on Enablement Limits the Scope of the Inventions
 Consistent with Federal Circuit Precedent


• “Claim construction should not, of course, be blind to validity issues claims should be so construed, if
  possible, as to sustain their validity. A claim that is interpreted too broadly will run into validity issues,
  providing motivation for the construing court to choose a narrower interpretation if possible.”
                                              •    MBO Labs., Inc. v. Becton, Dickinson & Co., 474 F.3d 1323, 1332 (Fed. Cir. 2007)


• Federal Circuit affirming district court that “properly limited the scope of [a] claim term” based on an
  admitted lack of enablement.
                                          •       Biogen Idec, Inc. v. GlaxoSmithKline LLC, 713 F.3d 1090, 1095–97 (Fed. Cir. 2013)



• Federal Circuit limited claim scope based on the only system described and enabled in the
  specification: “claims are not properly construed to have a meaning or scope that would lead to their                         •
  invalidity for failure to satisfy the requirements of patentability.”
                                                       Wang Lab., Inc. v. America Online, Inc., 197 F.3d 1377, 1382 (Fed. Cir. 1999)



                                                                                                                                •
                                                                                                                                       30
             Case 4:17-cv-05920-JSW Document 120-1 Filed 07/22/20 Page 31 of 74




DOES THE POLICY JUSTIFICATION FOR
PROTECTING THE PUBLIC’S RELIANCE
ON DEFINITIVE STATEMENTS IN THE
PROSECUTION HISTORY APPLY?




                                                                                  31
                      Case 4:17-cv-05920-JSW Document 120-1 Filed 07/22/20 Page 32 of 74

 The Notice Function of Protecting The Public’s Reliance on Definitive
 Statements Applies to Oyster’s Acquiescence


Ciena proposes a narrower and enabled construction of receiver while
Oyster proposes a broader and non-enabled construction:

   1. Oyster - Receiver with or without a demodulator (not enabled)
   2. Ciena - Receiver without a demodulator (enabled)

“Where there is an equal choice between a broader and a narrower meaning of
a claim, and there is an enabling disclosure that indicates that the
applicant is at least entitled to a claim having the narrower meaning, we
consider the notice function of the claim to be best served by adopting
the narrower meaning.”
                                    •   Athletic Alternatives, Inc. v. Prince Mfg., Inv., 73 F.3d 1573, 1581 (Fed. Cir. 1996)


                                                                                                                         •
                                                                                                                                32
                          Case 4:17-cv-05920-JSW Document 120-1 Filed 07/22/20 Page 33 of 74

The Policy Justification of Protecting The Public’s Reliance on Definitive
Statements Applies to Oyster’s Acquiescence
•
As a matter of public policy, an applicant's acquiescence to the Examiner's
interpretation of the claims will limit the scope of the claims.

• TorPharm, Inc. v. Ranbaxy Pharm., Inc., 336 F.3d 1322, 1330 (Fed. Cir. 2003) (“the public is
  entitled to equate an inventor's acquiescence to the examiner's narrow view of patentable
  subject matter with abandonment of the rest”)

• Inverness Med. Switz. GmbH v. Warner Lambert Co., 309 F.3d 1373, 1380 (Fed. Cir. 2002)
  (“To be sure, failure to object to an examiner's interpretation of a claim ordinarily disclaims a
  broader interpretation”);

•



                                                                                                      33
                               Case 4:17-cv-05920-JSW Document 120-1 Filed 07/22/20 Page 34 of 74

“RECEIVER CONFIGURED . . . TO
CONVERT THE SECOND OPTICAL SIGNAL
TO OUTPUT DATA”
’898 PATENT AT CLAIMS 1, 14

Oyster’s Proposed                     Ciena’s Proposed Construction
Construction
“receiver” as “receiver without a     “a receiver that converts the
demodulator”                          second optical signal from optical
Otherwise, no construction            to electronic form to recover the
necessary                             data carried by the second optical
                                      signal”
  Tentative Construction:
  “receiver” as “receiver without a demodulator”
  Otherwise, no construction




                                                                                                    34
              Case 4:17-cv-05920-JSW Document 120-1 Filed 07/22/20 Page 35 of 74




AT THE TIME OF THE ’898 PATENT INVENTION,
COULD OPTICAL SIGNALS BE CONVERTED TO
SOMETHING OTHER THAN ELECTRONIC FORM
TO DERIVE DATA?




                                                                                   35
                          Case 4:17-cv-05920-JSW Document 120-1 Filed 07/22/20 Page 36 of 74

    The Asserted Patents Only Disclose Direct Detect Systems that Directly Convert
    Optical Signals to Electronic Form to Recover the Data




’898 patent at 4:66-5:5




                                      ’898 patent at Fig. 3 (Excerpt)
                                                                                               36
                        Case 4:17-cv-05920-JSW Document 120-1 Filed 07/22/20 Page 37 of 74

     The Asserted Patents Only Disclose Direct Detect Systems that Directly Convert
     Optical Signals to Electronic Form to Recover the Data




’898 patent at Fig. 3
(Excerpt)




                                                                             ***




                                   ’898 patent at 1:27-46                                    37
                           Case 4:17-cv-05920-JSW Document 120-1 Filed 07/22/20 Page 38 of 74
  Oyster Accuses Data Other Than Data that Was Modulated Onto the Optical Signal By The
  Transmitter As “Output Data,” Thus Creating O2 Micro Issue Requiring Construction
                                                  Data accused by Oyster




                                                                                                Output data
                                                                                                (electronic stream of
                                                                                                data according to
                                                                                                patents)




Oyster’s 898 patent Infringement Contentions at 12 (showing receiver from 100G standard)
                                                                                                                        38
                                 Case 4:17-cv-05920-JSW Document 120-1 Filed 07/22/20 Page 39 of 74

“PHASE MODULATE” / “PHASE
MODULATOR”
’327 PATENT AT CLAIMS 3, 16, 27, 37
’511 PATENT AT CLAIM 9
’898 PATENT AT CLAIMS 3, 17


 Oyster’s Proposed                     Ciena’s Proposed Construction
 Construction
 “alter the phase of light to create   “alter the phase of light while
 an optical signal having a phase      keeping the amplitude of the light
 that is representative of data. Use   constant to create an optical signal
 of phase modulation excludes          having a phase that is
 use of amplitude modulation.”         representative of data.”

Tentative Construction:
“alter the phase of light without intentionally altering amplitude to
create an optical signal having a phase that is representative of data”




                                                                                                      39
            Case 4:17-cv-05920-JSW Document 120-1 Filed 07/22/20 Page 40 of 74




THE PARTIES APPEAR TO AGREE THAT AMPLITUDE
MODULATION IS NOT PART OF PHASE MODULATION.
BUT OYSTER ARGUES THAT CIENA’S CONSTRUCTION
IMPROPERLY EXCLUDES AMPLITUDE MODULATION.
IS THAT NOT THE CASE FOR OYSTER’S
CONSTRUCTION AS WELL?




                                                                                 40
                               Case 4:17-cv-05920-JSW Document 120-1 Filed 07/22/20 Page 41 of 74

  Oyster’s Construction Properly Excludes Amplitude Modulation

Oyster’s Proposed
                                                                                                    The data is
                                           AMPLITUDE                                                represented by the
Construction                               MODULATED
                                           OPTICAL SIGNAL                                           intensity (brightness)
“alter the phase of light to create
an optical signal having a phase
                                                                                                    of an amplitude
that is representative of data. Use                                                                 modulated signal
of phase modulation excludes               PHASE
use of amplitude modulation.”              MODULATED                                                The data is
                                           OPTICAL SIGNAL                                           represented by the
                                                                                                    phase of a phase
                                                                                                    modulated signal

Light properties that can be changed to represent data, at the time of the invention, include:
• Amplitude
• Phase

Oyster’s construction covers modulating data on the phase and expressly excludes modulating
data on the amplitude (“excludes use of amplitude modulation”).
                                                                                                                         41
             Case 4:17-cv-05920-JSW Document 120-1 Filed 07/22/20 Page 42 of 74




CIENA’S CONSTRUCTION GOES BEYOND
REQUIRING PHASE MODULATION TO NOT
ALTER AMPLITUDE TO REQUIRE THAT IT
ACTIVELY KEEP THE AMPLITUDE CONSTANT.
IS THAT THE ORDINARY UNDERSTANDING OF
PHASE MODULATORS?




                                                                                  42
                          Case 4:17-cv-05920-JSW Document 120-1 Filed 07/22/20 Page 43 of 74

   Oyster’s Invention is Predicated on Receipt of A Phase Modulated Signal
   With A Constant Amplitude




’898 patent at 4:48-52.




                                                             ’898 patent at 6:36-45.




’898 patent at 5:11-19.

                                                                                               43
             Case 4:17-cv-05920-JSW Document 120-1 Filed 07/22/20 Page 44 of 74




DID PHASE MODULATORS AT THE TIME OF
THE INVENTION ACTIVELY STABILIZE
AMPLITUDE?

IF NOT, WOULD A CONSTRUCTION THAT
PHASE MODULATORS “ALTER THE PHASE OF
LIGHT WITHOUT ALTERING AMPLITUDE” (OR
WITHOUT “INTENTIONALLY” ALTERING
AMPLITUDE) BETTER CAPTURE CIENA’S
MEANING?


                                                                                  44
                                  Case 4:17-cv-05920-JSW Document 120-1 Filed 07/22/20 Page 45 of 74
Oyster’s Invention is Predicated on Receipt of A Phase Modulated Signal
With A Constant Amplitude
             COMPONENT CARD                                                                                COMPONENT CARD


               TRANSMITTER                                                                         DIRECT DETECTION RECEIVER

                       PHASE MODULATOR                                                    ELD              PHOTO DETECTOR
                                                               FIBER

     LASER                                                                                Interferometer


                                                                                                            Responds to optical intensity

                                               0     1     0      1    0     1     0




  ELECTRICAL
                                                                                 ELECTRICAL
  INPUT DATA
                                                                                 OUTPUT DATA




                                                                                                                                            45
                              ’898 patent at 4:48-52.
             Case 4:17-cv-05920-JSW Document 120-1 Filed 07/22/20 Page 46 of 74




IS THERE A MAGNITUDE ISSUE HERE? IN OTHER
WORDS, DOES THE AMPLITUDE CHANGE THAT
OCCURS DURING PHASE MODULATION FALL BELOW
SOME THRESHOLD, SUCH THAT AMPLITUDE IS STILL
“SUBSTANTIALLY” CONSTANT, COMPARED TO
AMPLITUDE MODIFICATION?




                                                                                  46
                           Case 4:17-cv-05920-JSW Document 120-1 Filed 07/22/20 Page 47 of 74

 The Amplitude Change During A Phase Shift Is Not Detectable
 (light undergoes 430 trillion cycles per second)



Undetectable
 •           change in energy             Detectable change in energy                 Detectable change in energy


                                                                                                0           1
        0                 1                     0                       1

                                 time




                                                                                                                    47
             Case 4:17-cv-05920-JSW Document 120-1 Filed 07/22/20 Page 48 of 74




WHAT DOES THE “PATENTED SECURE PHASE
MODULATED FORMAT” IN EXHIBIT M (OYSTER’S
WHITE PAPER) REFER TO? IS THERE ANOTHER
PATENT THAT COVERS THE MODULATION
FORMAT?




                                                                                  48
                     Case 4:17-cv-05920-JSW Document 120-1 Filed 07/22/20 Page 49 of 74
 Oyster’s Paper and Patent     Both Describe Network Operators Monitoring for Taps




                                       Ex. M at 11




Ex. M (Oyster Optics White Paper)       ’898 patent at 3:22-29
                                                                                          49
                       Case 4:17-cv-05920-JSW Document 120-1 Filed 07/22/20 Page 50 of 74
 Oyster’s Paper and Patent  Both Describe Intrusion Detection with Tunable Thresholds




                                           Ex. M at 12




                                        ’898 patent at 5:20-21




Ex. M (Oyster Optics White Paper)       ’898 patent at 5:60-6:2
                                                                                            50
                        Case 4:17-cv-05920-JSW Document 120-1 Filed 07/22/20 Page 51 of 74
 Oyster’s Paper Mentions  A Phase Modulation Format That is Different From Phase
 Modulation Available in Existing Products




Ex. M (Oyster Optics White Paper)           Ex. M at 14
                                                                                             51
Oyster’s Paper and Case 4:17-cv-05920-JSW Document 120-1 Filed 07/22/20 Page 52 of 74
                   Patents         Include Identical Receivers




Ex. M (Oyster Optics
White Paper)




                       Ex. M at 15




                                                     ’898 Patent at Fig. 2              52
Oyster’s Paper and Case 4:17-cv-05920-JSW Document 120-1 Filed 07/22/20 Page 53 of 74
                   Patents         Include Identical Receivers




Ex. M (Oyster Optics
White Paper)




                       Ex. M at 15




                                                     ’898 Patent at Fig. 2              53
Oyster’s Paper and Case 4:17-cv-05920-JSW Document 120-1 Filed 07/22/20 Page 54 of 74
                   Patents         Include Identical Receivers




Ex. M (Oyster Optics
White Paper)




                       Ex. M at 15




                                                     ’898 Patent at Fig. 2              54
Oyster’s Paper and Case 4:17-cv-05920-JSW Document 120-1 Filed 07/22/20 Page 55 of 74
                   Patents         Include Identical Receivers




Ex. M (Oyster Optics
White Paper)




                       Ex. M at 15




                                                     ’898 Patent at Fig. 2              55
                                      Case 4:17-cv-05920-JSW Document 120-1 Filed 07/22/20 Page 56 of 74

  Oyster’s Patent On an Interferometer Also Includes A Detector for
  Measuring Phase Modulated Signals With A Constant Amplitude




Dkt. No. 97 at 19:8-16 (citing a portion of Fig. 1 of Ex. EE).




                                                                         Ex. EE at 4:33-43.




          Ex. EE at Fig. 1.

                                                                                                           56
             Case 4:17-cv-05920-JSW Document 120-1 Filed 07/22/20 Page 57 of 74




HOW COMMON WERE “CONTINUOUS PHASE
MODULATION” AND OTHER TECHNIQUES THAT
PHASE MODULATED SIGNALS WHILE KEEPING
THE AMPLITUDE CONSTANT AT THE TIME OF THE
INVENTIONS OF THE ASSERTED PATENTS?




                                                                                  57
                                 Case 4:17-cv-05920-JSW Document 120-1 Filed 07/22/20 Page 58 of 74

Oyster’s Invention Is Predicated On Phase Modulated Signals With
Constant Amplitude
                                                                                                  The intensity
                                                                                                  (brightness) of an
                                                                                                  amplitude modulated
                               AMPLITUDE
                               MODULATED                                                          signal is not constant
                               OPTICAL SIGNAL



 Signal envelope (~ energy /
                 amplitude )                                                                      The intensity (brightness) of
   Modulated Optical Signal    PHASE                                                              an ideal phase modulated
                               MODULATED                                                          signal is constant
                               OPTICAL SIGNAL




                                       ’898 patent at 4:48-52
                                                                                                                                  58
                                       Case 4:17-cv-05920-JSW Document 120-1 Filed 07/22/20 Page 59 of 74

Oyster’s Inventions in This Space Repeatedly Refer to Phase Modulated
Signals with a Constant Amplitude (Energy) at the Receiver




                                                                          ’898 patent at 4:48-52




Ex. EE at 4:33-43




  ’592 patent at 2:63-3:3 (Snawerdt)
                                                                                                            59
                                 Case 4:17-cv-05920-JSW Document 120-1 Filed 07/22/20 Page 60 of 74


“A TRANSMITTER HAVING A LASER, A
MODULATOR, AND A CONTROLLER”
’327 PATENT AT CLAIMS 1, 14, 25, 36
’898 PATENT AT CLAIMS 1, 14



 Oyster’s Proposed                     Ciena’s Proposed Construction
 Construction
 No construction necessary:            “a transmitter having a laser,
 “a transmitter having a laser, a      modulator, and a controller located
 modulator, and a controller.”         within the transmitter.”



Tentative Construction:
“a transmitter containing a laser, a modulator, and a controller.”




                                                                                                      60
             Case 4:17-cv-05920-JSW Document 120-1 Filed 07/22/20 Page 61 of 74




IS THERE A SUBSTANTIVE DIFFERENCE BETWEEN
A TRANSMITTER “HOLDING, INCLUDING, OR
CONTAINING” THE LASER, MODULATOR, AND
CONTROLLER, AND THOSE ELEMENTS BEING
LOCATED WITHIN THE TRANSMITTER?




                                                                                  61
                                          Case 4:17-cv-05920-JSW Document 120-1 Filed 07/22/20 Page 62 of 74

  A Transmitter “Holding, Including, or Containing” the Laser, Modulator,
  and Controller Does Not Cover A Transmitter With One or More of Those
  Elements Off the Transmitter or Transceiver Card
                                 Outside claim scope
a transmitter                                                                                      Claimed Element 1
                            Claimed Element 1                                                                                            Within
having a                                                                                           Claimed Element 2                     claim
laser, a                    Claimed Element 2                      Claim Element 3                                                       scope
modulator,                                                                                         Claim Element 3
and a                               Transmitter                                                           Transmitter
controller
                                Transceiver card                                                               Transceiver card




 See, e.g., Ex. V at 19 (Oyster Argument in IPR2017-01870)



                                                                                    See, e.g., Ex. V at 22 (Oyster Argument in IPR2017-01870)


Ex. V at 22 ((Oyster Argument in IPR2017-01870)
                                                                                                                                                  62
                               Case 4:17-cv-05920-JSW Document 120-1 Filed 07/22/20 Page 63 of 74

A Transmitter “Holding, Including, or Containing” the Laser, Modulator,
and Controller Does Not Cover A Transmitter With One or More of Those
Elements Partially On and Partially Off the Transmitter


          Laser        Outside claim scope                                                                             Within
                                                                                                      Laser
                                                                                                                       claim
          Modulator                                                                                   Modulator        scope
          Controller Elements                           Controller Elements                           Controller
                      Transmitter                                                                     Transmitter
                  Transceiver card                                                                  Transceiver card




      Ex. BB at 8 (PTAB Decision IPR2017-01871).
                                                                                                                                63
                                 Case 4:17-cv-05920-JSW Document 120-1 Filed 07/22/20 Page 64 of 74

  Oyster Expressly Argued that the Claims Require A Transceiver Card With
  Claimed Transmitter With Each Element On The Card
A transceiver card . . ., the
transceiver card
comprising:
a transmitter having a
laser, a modulator, and a
controller configured to
receive input data and
control the modulator to
generate a first optical        Ex. V at 19 (Oyster Argument in IPR2017-01870) (see also Ex. D at 24)

signal as a function of the
input data;




                                                                                                        64
                                Ex. O at 35 (Oyster Argument in IPR2017-02173)
                                Case 4:17-cv-05920-JSW Document 120-1 Filed 07/22/20 Page 65 of 74

  Oyster Expressly Argued that the Claims Require A Transceiver Card With
  Claimed Transmitter With Each Element Provided In It
A transceiver card . . ., the
transceiver card
comprising:
a transmitter having a
laser, a modulator, and a
controller configured to
receive input data and          Ex. U at 41 (Oyster Argument in IPR2018-00070)

control the modulator to
generate a first optical
signal as a function of the
input data;




                                Ex. U at 42 (Oyster Argument in IPR2018-00070)




                                                                                                     65
                          Case 4:17-cv-05920-JSW Document 120-1 Filed 07/22/20 Page 66 of 74

Oyster’s Invention Centered On Ability to Exchange Existing Cards with
Oyster’s Security Cards




’898 patent at 6:36-42.




’898 patent at 3:36-42.



                                                               Ex. M at 14
                                                                                               66
                Case 4:17-cv-05920-JSW Document 120-1 Filed 07/22/20 Page 67 of 74

Backup Slides




                                                                                     67
                                 Case 4:17-cv-05920-JSW Document 120-1 Filed 07/22/20 Page 68 of 74
“ENERGY LEVEL DETECTOR INCLUDING A
THRESHOLD” / “ENERGY LEVEL
DETECTOR INCLUDES A PLURALITY OF
THRESHOLDS”
’327 PATENT AT CLAIMS 1, 14, 25; ’898 PATENT AT CLAIMS 1, 14

 Oyster’s Proposed        Ciena’s Proposed Construction
 Construction
 “an energy level         “a single energy level detector on a transceiver
 detector” means “a       card and including a reference voltage for
 device to measure        comparison to the energy level of [the optical
 optical power.”          signals / the second optical signal]”
 Otherwise, no            “a single energy level detector on a transceiver
 construction             card and including reference voltages for
 necessary                comparison to the energy level of [the optical
                          signals / the second optical signal]”

 Tentative Construction:
 a single energy level detector on a transceiver card including a
 threshold / a plurality of thresholds,” with the clarification that the
 transceiver may have additional (unclaimed) energy level detectors
                                                                                                      68
            Case 4:17-cv-05920-JSW Document 120-1 Filed 07/22/20 Page 69 of 74




DOES CIENA CONTEND THAT THE
TRANSCEIVER CANNOT HAVE MORE
THAN ONE ENERGY LEVEL DETECTOR?




                                                                                 69
                             Case 4:17-cv-05920-JSW Document 120-1 Filed 07/22/20 Page 70 of 74

The Transceiver Can Have More Than One Energy Level Detector, But The
Energy Level Detector That Is Accused of Infringement Must Have The
Claimed Functionality




      Ex. S at 36 (Patent Owner Preliminary Response IPR2018-00070)

                                                                                                  70
            Case 4:17-cv-05920-JSW Document 120-1 Filed 07/22/20 Page 71 of 74




DOES OYSTER CONTEND THAT THE CLAIMED
THRESHOLDS MAY BE LOCATED ON
DIFFERENT ENERGY LEVEL DETECTORS?




                                                                                 71
                                        Case 4:17-cv-05920-JSW Document 120-1 Filed 07/22/20 Page 72 of 74

Oyster’s Position Before the PTAB is that One Detector Must Measure of
the Claimed Threshold(s) and The Claimed Thresholds Must Be on the Card




Ex. S at 36 (Patent Owner Preliminary                                        Ex. O at 35 (Patent Owner Preliminary
Response IPR2018-00070)                                                      Response IPR2017-02173)




                                                                                                                     72
              Case 4:17-cv-05920-JSW Document 120-1 Filed 07/22/20 Page 73 of 74




AT THE TIME OF THE ’327 AND ’898 PATENT
INVENTIONS, COULD ENERGY THRESHOLDS
IN A TRANSCEIVER BE IMPLEMENTED USING
SOMETHING OTHER THAN REFERENCE
VOLTAGES?




                                                                                   73
                          Case 4:17-cv-05920-JSW Document 120-1 Filed 07/22/20 Page 74 of 74

The Energy Thresholds Were Implemented With Reference Voltages



’898 patent at 5:33-34




’898 patent at 5:60-6:2




                                                                                               74
